285 S.W.3d 429 (2009)
STATE of Missouri, Plaintiff/Respondent,
v.
Lindell BROWDEN, Defendant/Appellant.
No. ED 91659.
Missouri Court of Appeals, Eastern District, Division Three.
June 16, 2009.
Christopher A. Koster, Shaun J. Mackelprang, Mary Highland Moore, Jefferson City, MO, for Plaintiff/Respondent.
Alexandra Johnson, St. Louis, MO, for Defendant/Appellant.
Before ROBERT G. DOWD, JR., P.J., CLIFFORD H. AHRENS, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Lindell Browden appeals from the trial court's judgment entered upon a jury verdict *430 convicting him of one count of first-degree assault and one count of second-degree robbery. We have reviewed the briefs of the parties and the record on appeal and find no error on the part of the trial court. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).